Citation Nr: 0730572	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-43 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residual 
disabilities from frostbite of the hands and feet.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1979 to 
December 1986 and from September 1991 to April 1992.  The 
veteran also served in the Tennessee National Guard from 
December 1986 to October 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
dated in July 2000 which denied service connection for 
hearing loss and dated in July 2003 which denied service 
connection for residual disabilities from frostbite of the 
hands and feet.  When this case was previously before the 
Board in January 2007, it was remanded to the RO for further 
development.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's residual disabilities from frostbite to the 
hands and feet were incurred in or aggravated by her active 
service.

2.  The competent medical evidence does not demonstrate that 
the veteran currently has a hearing loss disability.


CONCLUSIONS OF LAW

1.  Service connection for residuals disabilities from 
frostbite to the hands and feet is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2001, July 2002, 
and December 2004; rating decisions in July 2000, March 2002, 
and July 2003; a statement of the case in November 2004; and 
a supplemental statement of the case in October 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the May 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Additional evidence 
received in March 2007 was not relevant to the issue on 
appeal.  Thus, a supplemental statement of the case was not 
required.  38 C.F.R. § 19.37.  VA has also obtained medical 
examinations in relation to these claims.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2007).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Residuals Disabilities from Frostbite of the Hands and Feet

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residual 
disabilities from frostbite of the hands and feet.

The veteran contends that she experiences tingling, burning, 
and numbness in her hands and feet when exposed to cold 
weather as a result of frostbite during her training 
exercises in service in the early to mid-1980's.

The service medical records are silent for any complaint or 
treatment for frostbite.  Physical examinations in June 1984, 
November 1986, December 1988, April 1996, and January 2001 
showed no abnormalities of the hands and feet related to cold 
exposure.  Additionally, no complaints of cold sensitivity 
were noted in a November 1999 VA general medical examination.  
However, in a February 2005 hearing, the veteran testified 
that she participated in field training exercises in the 
winter in North Carolina and Germany where her unit set up 
warming tents for soldiers exposed to the cold.  She stated 
that she was examined and treated in the field for frostbite 
by a unit medic.  She stated that she experiences tingling 
and burning in her hands and feet when the temperature is 
below thirty degrees and that she is more cold sensitive now 
than prior to service.

VA medical records dated in November 2004 show a complaint of 
a several month history of numbness in the ring and middle 
fingers of the right upper extremity.  The symptoms were 
reportedly worse at night and caused her considerable 
anxiety.  The etiology of her complaints was unknown.

The veteran underwent a VA cold injury examination in 
February 2007.  She presented with a history of frostbite to 
the fingers and toes in 1979.  Her condition was stable and 
she was not receiving any treatment.  Examination revealed 
mild decreased or lost sensation in the hands and feet.  A 
sensory function examination of the fingers and toes was 
essentially normal.  The diagnosis was frostbite of the 
fingers and toes with no objective findings.  In an opinion 
dated in May 2007, the examiner was asked to state whether 
the veteran's disabilities of the hands and feet were at 
least as likely as not related to, or the result of cold 
exposure during service.  The examiner opined that he could 
not resolve the issue without resort to mere speculation.  
The rationale provided was that cold exposure may cause these 
problems, but that her symptoms were very non-specific.

Here, the May 2007 VA examiner opined only that cold exposure 
"may" cause the veteran's symptoms.  See Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may not" and is too speculative to 
establish medical nexus).  While the Board finds that the May 
2007 VA opinion has probative value, it is conditional and 
too speculative to warrant granting direct service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Therefore, the Board finds that the preponderance of 
the evidence is against a finding that residual disabilities 
from frostbite of the hands and feet were incurred in or 
aggravated during service.

The veteran's post-service medical records are negative for 
any diagnosis of frostbite until over eleven years after 
separation from active duty.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence reflects a recent diagnosis of frostbite, the 
diagnosis is unsupported by any objective findings.  In 
addition, in May 2007 the VA examiner opined that he could 
not relate her residual frostbite disabilities to service 
without resorting to mere speculation and that cold exposure 
may cause her symptoms, but the symptoms are very 
nonspecific.  There is no competent contrary medical opinion.  
In the absence of any competent medical evidence linking any 
current residuals from frostbite of the hands and feet to 
service, service connection must be denied.

The Board recognizes the veteran's contention as to the 
diagnoses and relationship between her service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, her assertions do not 
constitute competent medical evidence that any residual 
disabilities from frostbite began during, or are a result of, 
her service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims and service 
connection for a residuals from frostbite of the hands and 
feet to service, is denied.



Bilateral Hearing Loss

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for bilateral hearing 
loss.

The veteran contends that she was exposed to acoustic trauma 
during service.

The active service medical records are silent for any 
complaint or testing that shows impaired hearing acuity.  
38 C.F.R. § 3.385 (2007).  Audiometric testing in March 1992 
showed significant hearing loss, but the evaluator noted that 
the test was invalid and a second test showed no disability.  
A National Guard physical examination in April 1996 showed no 
hearing disability, but audiometric testing in June 2001 did 
show hearing impairment.

In a February 2005 hearing, the veteran testified that she 
was exposed to acoustic trauma from aircraft noise during her 
extended service with Army aviation units, and when a grenade 
simulator detonated nearby.

Post-service VA medical records are void of findings, 
complaints, symptoms, or diagnoses of hearing loss.

In March 2007, the veteran underwent a VA audiometric 
examination.  The examiner confirmed that she had no prior VA 
treatment for hearing loss.  She provided a history of high 
levels of noise exposure during service.  The examiner noted 
that prior audiometric tests in February 1979 and April 1996 
revealed normal hearing bilaterally.  Upon examination, pure 
tone air conduction thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 hertz were 20, 20, 20, 15, and 10 
decibels, respectively.  With respect to the left ear, pure 
tone air conduction thresholds at each of the same 
frequencies were 25 decibels.  Speech recognition scores were 
98 percent bilaterally.  She was diagnosed as having as 
normal hearing sensitivity bilaterally with the exception of 
very mild hearing loss to 8000 hertz in the right ear.  Here, 
the competent medical evidence does not indicate that the 
veteran currently has hearing loss which would constitute a 
disability for VA purposes.  38 C.F.R. § 3.385 (2007).

The record contains no private or VA records demonstrating 
that the veteran currently suffers from hearing loss.  There 
is no competent medical evidence showing any hearing loss 
that would constitute a disability pursuant to 38 C.F.R. 
§ 3.385.  The Board recognizes the veteran's assertions that 
she currently has a mild right ear hearing loss.  However, as 
a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, the veteran's assertions do not constitute 
competent medical evidence that the veteran now has a hearing 
loss disability.  Furthermore, there is no evidence of record 
demonstrating that any current hearing loss is related to her 
service or to any event, disease, or injury during her 
service.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In the absence of evidence showing a 
current hearing loss disability, service connection cannot be 
granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for bilateral hearing loss is denied.





(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of frostbite of the hands 
and feet, is denied.

Service connection for bilateral hearing loss, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


